                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

BRODRICK KYLE MERRITT,          )
                                )
         Plaintiff,             )
                                )
     v.                         )                              CV 119-099
                                )
RICHMOND COUNTY SHERIFF OFFICE, )
                                )
         Defendant.             )


            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, a pretrial detainee at Charles B. Webster Detention Center in Augusta,

Georgia, brought the above-captioned case pursuant to 42 U.S.C. § 1983. Because he is

proceeding in forma pauperis (“IFP”), Plaintiff’s complaint must be screened to protect potential

defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165

F. App’x 733, 736 (11th Cir. 2006) (per curiam).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names Richmond County Sheriff Office (“RCSO”) as the only Defendant.

(Doc. no. 1, p. 2.) Taking all of Plaintiff’s factual allegations as true, as the Court must for

purposes of the present screening, the facts are as follows.

       In April 2018, Plaintiff fired the attorney he retained for his underlying criminal charges,

and in June or July 2018, the state criminal court appointed Dan Franck to represent Plaintiff.

(Id. at 5.) Plaintiff alleges there has been no communication, visitation, or answer from his
attorney Dan Franck since he began representing Plaintiff. (Id.) Plaintiff filed complaints with

the State Bar of Georgia. (Id. at 7-8.)

       B.      DISCUSSION

               1.      Legal Standard for Screening

       The complaint or any portion thereof may be dismissed if it is frivolous, malicious, or

fails to state a claim upon which relief may be granted, or if it seeks monetary relief from a

defendant who is immune to such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). A

claim is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams,

490 U.S. 319, 327 (1989). “Failure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass,

112 F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

That is, “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure

does not require detailed factual allegations, “it demands more than an unadorned, the

defendant unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is

insufficient if it “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of
                                                 2
a cause of action,’” or if it “tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 555, 557). In short, the complaint must

provide a “‘plain statement’ possess[ing] enough heft to ‘sho[w] that the pleader is entitled to

relief.’” Twombly, 550 U.S. at 557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404

U.S. 519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal

construction does not mean that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

                2.    Plaintiff Fails to State a Claim Against RCSO

       The Eleventh Circuit has held that a district court properly dismisses a defendant where a

plaintiff fails to state any allegations that associate the defendant with the purported

constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (“While we

do not require technical niceties in pleading, we must demand that the complaint state with some

minimal particularity how overt acts of the defendant caused a legal wrong.”). Plaintiff’s

allegations are entirely concerning his appointed attorney Dan Franck. (Doc. no. 1.) Plaintiff

alleges no facts connecting RCSO to Dan Franck. Therefore, Plaintiff fails to state a claim

against RCSO.

       Additionally, RCSO is not a proper party because sheriff’s department are not legal

entities capable of being sued. See Herrington v. Effingham Cty. Sheriff’s Office, CV 411-

099, 2011 WL 2550464, at *1 (S.D. Ga. April 21, 2011) (citing Dean v. Barber, 951 F.2d

1210, 1214 (11th Cir.1992)) (“However, [Plaintiff] cannot sue the sheriff's department
                                        3
because it is not capable of being sued.”); Smith v. Dekalb Cty. Sheriff’s Office, Civil Action

No. 1:09-CV-2820-TWT, 2010 WL 308984, at *2 (N.D. Ga. Jan. 22, 2010) (same). Further,

appropriate parties for suit under § 1983 include “persons” who participated in the alleged

violation.   See 42 U.S.C. § 1983 (subjecting only “persons” to liability); Ga. Insurers

Insolvency Pool v. Elbert Cty., 368 S.E.2d 500, 502 (Ga. 1988) (limiting § 1983 liability to

“(1) natural persons; (2) an artificial person (a corporation); and (3) such quasi-artificial

persons as the law recognizes as being capable to sue”) (quotations omitted).

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

complaint be DISMISSED for failure to state a claim upon which relief may be granted and

this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 12th day of September, 2019, at

Augusta, Georgia.




                                               4
